     DAYLE ELIESON
 1
     Interim United States Attorney
 2
     BLAINE T. WELSH
 3   Assistant United States Attorney
     Nevada State Bar No. 4790
 4
     333 Las Vegas Boulevard South, Suite 5000
 5   Las Vegas, Nevada 89101
     Tel: 702-388-6336, Fax: 702-388-6787
 6   Email: blaine.welsh@usdoj.gov
 7
     JEAN E. WILLIAMS
 8   Deputy Assistant Attorney General
 9   LUTHER L. HAJEK
10   STACEY BOSSHARDT
     Trial Attorneys, Natural Resources Section
11   United States Department of Justice
     Environment and Natural Resources Division
12   999 18th St., South Terrace, Suite 370
13   Denver, CO 80202
     Telephone: 303-844-1376, Fax: 303-844-1350
14   Email: luke.hajek@usdoj.gov
15   Attorneys for Defendants
16
                                UNITED STATES DISTRICT COURT
17                                   DISTRICT OF NEVADA
18
     CENTER FOR BIOLOGICAL DIVERSITY,          )   Case No. 2:14-cv-226-APG-VCF
19                                             )
            Plaintiff,                         )   Consolidated with 2:14-cv-228-APG-VCF
20                                             )
            v.                                 )
21
                                               )   STIPULATION AND SETTLEMENT
22   UNITED STATES BUREAU OF LAND              )   OF PLAINTIFFS WHITE PINE
     MANAGEMENT, et al.,                       )   COUNTY ET AL.’S MOTION FOR
23                                             )   ATTORNEYS’ FEES AND COSTS
            Defendants,                        )
24
                                               )
25         and                                 )
                                               )
26   SOUTHERN NEVADA WATER AUTHORITY, )
27                                             )
                     Defendant-Intervenor.     )
28   _________________________________________ )
                                               )
 1
     WHITE PINE COUNTY, et al.,                )
 2                                             )
                  Plaintiff,                   )
 3                                             )
            v.                                 )
 4
                                               )
 5   UNITED STATES BUREAU OF LAND              )
     MANAGEMENT, et al.,                       )
 6                                             )
 7               Defendants,                   )
                                               )
 8          and                                )
                                               )
 9   SOUTHERN NEVADA WATER AUTHORITY, )
10                                             )
                  Defendant-Intervenor.        )
11   _________________________________________ )
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1           Defendants U.S. Bureau of Land Management and the U.S. Department of the Interior
 2   (collectively, “Defendants”) and Plaintiffs White Pine County et al. (collectively, “Plaintiffs”),
 3   through their undersigned attorneys, hereby stipulate and agree as follows:
 4           1.     Plaintiffs have submitted a motion for attorneys’ fees and costs pursuant to the
 5   Equal Access to Justice Act, 28 U.S.C. 2412. See Plaintiffs White Pine County et al.’s Motion
 6   for Attorneys’ Fees and Costs (“Fee Motion”) (ECF No. 156).
 7           2.     For purposes of settlement only and without conceding liability for attorneys’ fees
 8   and costs, Defendants agree to pay Plaintiffs a total of $80,000 in full and complete satisfaction
 9   of Plaintiffs’ Equal Access to Justice Act claim and any and all potential claims that Plaintiffs
10   may have for attorneys’ fees and costs associated with this case.
11           3.     The payment described in paragraph 2 shall be accomplished by electronic funds
12   transfer to Advocates for Community and Environment. Within twenty days of execution of this
13   agreement, Plaintiff’s counsel shall provide to Defendants the information necessary to
14   accomplish the electronic funds transfer, including bank account number and routing
15   information, and the name and address associated with the account.
16           4.     Plaintiffs and Plaintiffs’ counsel agree to hold Defendants and the United States
17   harmless in any litigation, further suit, or claim arising from the authorized transfer of the
18   payments described in paragraph 3. The United States may offset the payment amount to
19   account for any delinquent debts owed by the Plaintiffs to the United States pursuant to 31
20   U.S.C. §§ 3711, 3716.
21           5.     Plaintiffs agree that the receipt of the payment described in paragraph 2 shall
22   operate as a waiver and release of any and all claims for attorneys’ fees and costs associated with
23   this case.
24           6.     This settlement is entered into solely for purposes of settling Plaintiffs’ Fee
25   Motion and does not represent an admission by any party of any claim or defense in relation to
26   the Fee Motion for this case. Further, this settlement agreement has no precedential value. It
27   shall not bind any party in any future proceeding of any kind, whether judicial or administrative
28

     STIPULATION AND SETTLEMENT
     OF ATTORNEYS’ FEES AND COSTS                      1
 1   in nature, and shall not be cited as evidence or referred to in any proceeding, except as necessary
 2   to effect the terms of this agreement.
 3           7.      No provision of this settlement agreement shall be interpreted as or constitute a
 4   commitment or requirement that Defendants obligate or pay funds in violation of the Anti-
 5   Deficiency Act, 31 U.S.C. § 1341, or any other applicable appropriations law.
 6           8.      This stipulation represents the entirety of the agreement between Plaintiffs and
 7   Defendants with regard to the settlement of Plaintiffs’ claims for attorneys’ fees and costs.
 8           9.      The undersigned representatives of each party certify that they are fully
 9   authorized by the respective parties they represent to enter into the terms and conditions of this
10   settlement agreement and to legally bind the parties to the agreement.
11           10.     The terms of this agreement shall become effective upon the Court’s approval of
12   this stipulation.
13           IT IS SO STIPULATED AND AGREED.
14           Respectfully submitted this 16th day of November, 2018.
15                                                 DAYLE ELIESON
16                                                 Interim United States Attorney

17                                                 BLAINE T. WELSH
                                                   Assistant United States Attorney
18                                                 Nevada State Bar No. 4790
                                                   333 Las Vegas Boulevard South, Suite 5000
19                                                 Las Vegas, Nevada 89101
                                                   Telephone: 702-388-6336
     IT IS SO ORDERED.                             Facsimile: 702-388-6787
20
                                                   Email: blaine.welsh@usdoj.gov
21
                                                   JEAN E. WILLIAMS
22                                                 Deputy Assistant Attorney General
     _______________________________
23   UNITED STATES DISTRICT JUDGE
     Dated: November19, 2018.                      /s/ Luther L. Hajek__________________
24                                                 LUTHER L. HAJEK
                                                   STACEY BOSSHARDT
25                                                 Trial Attorneys, Natural Resources Section
26                                                 United States Department of Justice
                                                   Environment & Natural Resources Division
27                                                 999 18th St., South Terrace, Suite 370
                                                   Denver, CO 80202
28
                                                   Telephone: 303-844-1376

     STIPULATION AND SETTLEMENT
     OF ATTORNEYS’ FEES AND COSTS                     2
                                    Facsimile: 303-844-1350
 1
                                    Email: luke.hajek@usdoj.gov
 2
                                    Of Counsel:
 3
                                    Stephen R. Palmer
 4                                  Assistant Regional Solicitor
                                    Office of the Regional Solicitor
 5                                  Department of the Interior
                                    2800 Cottage Way, Room E-1712
 6                                  Sacramento, CA 95825-1890
 7                                  Attorneys for Defendants
 8
                                    /s/ Simeon Herskovits______________________
 9
                                    Simeon Herskovits (NV Bar No. 11155)
10                                  Advocates for Community and Environment
                                    P.O. Box 1075
11                                  El Prado, New Mexico 87529
                                    Telephone: 575-758-7202
12
                                    Facsimile: 575-758-7203
13                                  E-mail: simeon@communityandenvironment.net
14                                  Michael C. Wheable (NV Bar No. 12518)
15                                  White Pine County District Attorney
                                    County Courthouse
16                                  801 Clark Street, Suite 3
                                    Ely, Nevada 89301
17                                  Telephone: 775-293-6565
18                                  E-mail: MWheable@whitepinecountynv.gov

19                                  Attorneys for Plaintiffs
                                    White Pine County et al.
20
21
22                                  IT IS SO ORDERED
23                                  UNITED STATES DISTRICT JUDGE
24                                  _________________________________
                                    UNITED STATES DISTRICT JUDGE
25                                  Dated: November19, 2018.
                                    DATED: _______________________
26
27
28

     STIPULATION AND SETTLEMENT
     OF ATTORNEYS’ FEES AND COSTS      3
